                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


TIARA TURNER, Individually and on
Behalf of All Others Similarly Situated                                              PLAINTIFF

v.                                   Civil No. 1:18-cv-1072

CONCENTRIX SERVICES US, INC. and
CONCENTRIX CORPORATION                                                            DEFENDANTS


                                            ORDER

       Before the Court is Defendants’ Motion to Dismiss Plaintiff’s Class and Collective Action

Claims. ECF No. 9. Plaintiff has filed a response. ECF No. 11. Defendants have filed a reply.

ECF No. 15. The matter is fully briefed and ripe for the Court’s consideration.

       Plaintiff is a former hourly paid employee of Defendants who worked as an at-home

customer service representative. On November 30, 2018, Plaintiff filed a class action complaint

alleging that Defendants violated the Fair Labor Standards Act (“FLSA”) and the Arkansas

Minimum Wage Act (“AMWA”) by failing to pay hourly paid at-home customer service

representatives for off-the-clock work performed prior to the beginning of their scheduled shifts,

during their unpaid thirty-minute meal breaks, and after the end of the scheduled shift. Seeking

recovery of unpaid overtime, Plaintiff brings her FLSA and AMWA claims individually and on

behalf of “[a]ll at-home customer service representatives who worked within the past three (3)

years.” ECF No. 1, ¶¶ 79, 98.

       On September 19, 2016, over two years prior to the filing of Plaintiff’s complaint in this

Court, Ashley Armstrong filed a complaint in the Northern District of California, Armstrong v.

Concentrix Corporation, No. 3:16-cv-05363-WHO (the “California action”). Armstrong filed the
complaint individually and on behalf of all current and former hourly at-home customer service

representatives from September 19, 2013, through judgment. The complaint was filed against

Concentrix Corporation, and Armstrong alleged that Concentrix Corporation failed to pay hourly

paid at-home customer service representatives for off-the-clock work performed prior to the

beginning of scheduled shifts, during their unpaid thirty-minute lunch breaks, and after the end of

their scheduled shifts. The district court conditionally certified a collective of employees that

worked for Concentrix from December 14, 2015, through judgment. A settlement was reached

on all claims. On December 6, 2018, the district court entered an order approving the FLSA

collective action settlement and dismissing the action with prejudice.

       In the present motion, Defendants move the Court to dismiss Plaintiff’s class and collective

action claims pursuant to the first-to-file rule. In order to conserve judicial resources and avoid

conflicting rulings, the first-to-file rule gives priority, for purposes of choosing among possible

venues when parallel litigation has been instituted in separate courts, to the party who first

establishes jurisdiction. Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir.

1993). The first-to-file rule yields to the interests of justice and is not applied when a court finds

“compelling circumstances” supporting its abrogation. Id. In determining whether to apply the

first-to-file rule, courts may use their discretions. See id.

       Defendants argue that the present case should be dismissed because a similar lawsuit—the

California action—is still pending. Defendants have identified some district courts that have

applied the first-to-file rule to FLSA collective actions and dismissed the later-filed FLSA

collective action where the later-filed lawsuit is identical or nearly identical to the first. ECF No.

10, p. 3. Plaintiff argues in response that the first-to-file rule does not apply when the potential


                                                  2
plaintiffs in the second-filed collective action are no longer able to join the first-filed collective

action. In other words, Plaintiff contends that the first-to-file rule is inapplicable to the present

action because the California action is no longer pending.

         The parties disagree as to whether the California action is still pending. Defendants assert

that the California case is pending because the settlement has not yet been completed. 1 However,

Plaintiff notes that the December 6, 2018 settlement order entered in the California action stated

that the case was dismissed with prejudice, and the case was closed on the same day. 2 Further,

the order stated, “[b]y means of this Settlement Approval Order, this Court hereby enters final

judgment in this action, as defined by Federal Rule of [Civil] Procedure 58(a)(1).” Armstrong v.

Concentrix Corp., No. 3:16-cv-05363-WHO, ECF No. 118. Given this language, the Court

agrees with Plaintiff that the California action is no longer pending. Consequently, there is no

case other than the present one that would allow the potential plaintiffs to opt in. In other words,

there is no longer a first-filed action.

         Because the California action has been settled and dismissed, Defendants are not having to

defend against simultaneous collective actions. Further, there is no risk of inconsistent rulings

because the district court in the California action never reached the merits of the case. The

conservation of judicial resources is not a concern here given that any potential opt-in plaintiff

who did not join the California action could file his or her own suit. In fact, judicial efficiency

demands that, if possible, these individual suits should be consolidated. Because dismissal of the

California action has alleviated the traditional concerns addressed by the “first-to-file” rule, the



1
  Defendants filed their brief in the present action before the opt-in plaintiffs’ June 27, 2019 deadline for accepting or
rejecting the settlement in the California action. That deadline has since passed.
2
  Nothing has been filed in the California action since the case was closed.
                                                            3
Court declines to apply the rule to the present case. Accordingly, the Court finds that Defendants’

Motion to Dismiss Plaintiff’s Class and Collective Action Claims (ECF No. 9) should be and

hereby is DENIED.

       IT IS SO ORDERED, this 9th day of September, 2019.



                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                4
